Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 03/23/2021 has been received and considered. Claims 1-30 are presented for examination.

Allowable Subject Matter
2. 	Claim 1-30 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
While Tiwari et al. (US 20180075168 A1) teaches a structural design system for selective simulation of technical specification coverage in a floor plan including at least one processor configured to access a floor plan demarcating a plurality of rooms, perform at least one of semantic analysis or geometric analysis on the floor plan to identify at least one opening associated with at least one room from the plurality of rooms, access a functional requirement associated with the at least one opening, access at least one rule that associates the functional requirement with the at least one opening, use the at least one rule and the functional requirement to define at least one of an area of interest or disinterest less than an area of the at least one room, access a technical specification associated with the functional requirement, analyze the at least one room in conjunction with the technical specification and the defined area of interest or disinterest to define a solution that at least partially conforms to the functional requirement, -4-Application No.: 17/013,506Attorney Docket No.: 15268.0005-00000 wherein defining the solution comprises selecting a piece of equipment associated 
Bergin et al. (US 20190228115 A1) teaches generatively analyze,
none of the prior art of record discloses s a structural design system for selective simulation of technical specification coverage in a floor plan, including:
 (Claim 1) “determining a preferred door face of the door for the piece of equipment”,
(Claim 29) “determining a preferred door face of the door for the piece of equipment”, 
(Claim 30) “determining a preferred door face of the door for the piece of equipment” and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/Primary Examiner, Art Unit 2127